Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of September 27, 2013

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Mark Robinson

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain AMENDED AND RESTATED CREDIT AGREEMENT (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) dated as of June 27, 2011 by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), each of the Domestic Subsidiaries (as defined
in therein) of Borrower party thereto as Subsidiary Guarantors, and SABA
SOFTWARE, INC., a Delaware corporation (“Borrower”). All initially capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

Pursuant to Section 5.03(i) of the Credit Agreement, in the case of Borrower’s
fiscal year ending May 31, 2012, Borrower is required to deliver to Lender on or
before September 30, 2013 (the “2012 Annual Deadline”), (a) a copy of its Annual
Report on Form 10-K for Borrower’s fiscal year ended May 31, 2012 filed by
Borrower with the United States Securities and Exchange Commission (with the
requisite financial statements contained therein) as more fully set forth in
Section 5.03(i)(a) of the Credit Agreement, (b) consolidating financial
statements of Borrower, prepared by Borrower (to include balance sheets, profit
and loss statements, statements of cash flows, and reconciliations of net worth)
for Borrower’s fiscal year ended May 31, 2012, and (c) a duly completed
Compliance Certificate executed by a senior financial officer of Borrower for
Borrower’s fiscal year ended May 31, 2012 (collectively, the “Audited Financial
Statements Requirements”).

Borrower has requested that Lender extend the 2012 Annual Deadline from
September 30, 2013 to October 31, 2013. The Lender is willing to grant the
extension requested by Borrower. Accordingly, the Lender hereby extends the 2012
Annual Deadline to October 31, 2013 (the “Extended Annual Financial Statements
Deadline”). Failure of Borrower to deliver or cause to be delivered to Lender
the Audited Financial Statements Requirements by the Extended Annual Financial
Statements Deadline shall constitute an immediate Event of Default, unless
otherwise waived in writing in accordance with the Credit Agreement prior to
such time.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to entitle Borrower or any Guarantor to a consent
to, or a waiver, amendment, modification or other change



--------------------------------------------------------------------------------

of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or the other Loan Documents in similar or different
circumstances. This letter shall be subject to the provisions regarding choice
of law and venue and jury trial waiver applicable to the Credit Agreement.

Each of the undersigned Guarantors consents to the extensions contained herein.
Although the undersigned Guarantors have been informed of the matters set forth
herein and have consented to same, each Guarantor understands that the Lender
has no obligation to inform it of such matters in the future or to seek its
acknowledgement or agreement to future consents, amendments, or waivers, and
nothing herein shall create such a duty.

Each of Borrower and each Guarantor hereby reaffirms its obligations under each
Loan Document to which it is a party. All of such obligations owing by Borrower
and such Guarantor are unconditionally owing by Borrower and such Guarantor to
Lender without offset, defense, withholding, counterclaim or deduction of any
kind, nature or description whatsoever. Each of Borrower and each Guarantor
hereby further ratifies and reaffirms the validity and enforceability of all of
the Loan Documents to which it is a party, including any amendments or
modifications or substitutions thereto, and ratifies and reaffirms the validity
and enforceability of all of Liens and security interests heretofore granted by
it pursuant to or in connection with any Loan Document to Lender, as security
for its obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain in full force and effect on and after the date hereof except as
expressly set forth herein.

This letter shall constitute a Loan Document.

[Signature pages to follow.]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Daniel Morihoro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 27th day of September 2013:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:  

/s/ Peter Williams

Name:  

Peter Williams

Title:  

Executive Vice President

 

HAL ACQUISITION SUB INC.,

a Delaware corporation, as a Guarantor

By:  

/s/ Peter Williams

Name:  

Peter Williams

Title:  

Executive Vice President

 

HUMANCONCEPTS, LLC,

a California limited liability company, as a Guarantor

By:  

/s/ Peter Williams

Name:  

Peter Williams

Title:  

Executive Vice President

[SIGNATURE PAGE TO EXTENSION LETTER]